Citation Nr: 0636035	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-07 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for recurrent right 
ankle instability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for residuals of a 
soft tissue injury of the right midfoot.

4.  Entitlement to an increased rating for left knee 
instability, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for a back condition, 
claimed as secondary to service-connected disability.




REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran had verified active duty service from January 
1989 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The rating decision and statement of the case indicates the 
veteran's claims have been denied based on his failure to 
report for his scheduled VA examinations.  See 38 C.F.R. 
§ 3.655 (2006).  A review of the record indicates the 
notification letter of his November 2004 examination, as well 
as his October 2004 duty to assist letter, were sent to an 
address provided prior to September 2004, later 
correspondence to which has since been returned as 
undeliverable in July 2005.  The veteran provided VA an 
address in April and July 2000 correspondence, while a 
November 2000 report of contact indicates the veteran was 
homeless as of an October 11, 2000, telephone conversation.  
However, the form appointing his attorney as his 
representative, signed by the veteran in September 2004, and 
received in September 2004, contains an updated address 
(albeit with two different zip codes) to which none of his 
correspondence has been addressed.  As such, VA examinations 
should be rescheduled in the instant case with notification 
sent to the address most recently given by the veteran to VA.

Also, notification of VA's duty to assist with his claims 
should be re-issued to the veteran's most recent address of 
record.  The letter should also contain notice of the 
potential rating criteria and of potential effective date 
criteria for his claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Re-issue to the veteran, at his 
most recent address of record, (as 
noted above), VCAA notice of the 
evidence needed to substantiate his 
increased rating and secondary service 
connection claims, to also include 
notification regarding potential rating 
criteria (for his secondary service 
connection claim) and potential 
effective date criteria, per Dingess.

2.  Schedule the veteran for VA 
examination to ascertain the nature and 
severity of the veteran's service-
connected degenerative joint disease and 
instability of his left knee, right ankle 
instability, and residuals of a soft 
tissue injury of the right midfoot, as 
well as the nature and etiology of all 
disability of the spine.  Notice of the 
scheduled examination(s) should be sent 
to the veteran at his most recent address 
of record (as noted above).  The claims 
folder should be made available for 
review by the examiner(s) in conjunction 
with the examination.  

The examiner should render an opinion as 
to whether the veteran has a current 
chronic disability of the spine which is 
at least as likely as not (i.e., at least 
a 50 percent probability) the result of, 
proximately due to, or chronically 
aggravated by, service-connected 
disability of the left knee, right ankle 
and/or right midfoot.  

If any medical opinion requested cannot 
be given on a clinical basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  

3.  Readjudicate the issues on appeal, and 
if any benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2006).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


